DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered.
Applicant argues that the prior art does not teach ‘…each of said NO contacts is electrically connected to a respective one of said NC contacts; the common DC voltage link 310 provides DC voltage to both of the first and second data networks (340, 350) simultaneously; each of the individual NC and NO contacts is connected to and paired with a resistor R, wherein said resistors have values that are selected so that equivalent impedance is specific to each configuration case of contact activations, and said multiplexer switching device is mountable in a side stick for a helicopter…’  Examiner disagrees that the prior art already of record does not teach; ‘…each of said NO contacts is electrically connected to a respective one of said NC contacts; each of the individual NC and NO contacts is connected to and paired with a resistor R, wherein said resistors have values that are selected so that equivalent impedance is specific to each configuration case of contact activations, and said multiplexer switching device is mountable in a side stick for a helicopter…’  De La Bardonnie teaches each of said NO contacts is electrically connected to a respective one of said NC
contacts; (See De La Bardonnie fig. 2; P1 (NC) is connected to P1’ (NO); see also 112 rejection above) each of the individual NC and NO contacts is connected to and paired with a resistor R, wherein said resistors have values that are selected so that equivalent impedance is specific to each configuration case of contact activations, and(See De La Bardonnie fig. 2; R1-Rn; R’2-R’n+1; para. 50; table with different resistor values changing impedance specific to each contact activation; para. 46; activated switch equation using resistors) said multiplexer switching device is mountable in a side stick for a helicopter. (See De La Bardonnie para. 32; joystick of helicopter (e.g. side stick))
Examiner agrees that De La Bardonnie in view of Li teach the common DC voltage link 310 provides DC voltage to both of the first and second data networks (340, 350) simultaneously.  However, newly introduced Cox does teach this limitation.  Applicant should see the rejection below for more detail. 


Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites ‘310’ and ‘(340,350)’ in the claim.  Please remove these numbers from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-6 and 10-11, claim 1 recites ‘…each of said NO contacts is electrically connected to a respective one of said NC contacts…’  It is unclear what this limitation means.  While the specification does recite these words, the meaning is unclear in view of what is disclosed in fig 2 and 3 for example.  That is, the NO contacts and NC contacts are not electrically connected but rather are on a toggle (see fig. 2, 390).  In other words, the NO contacts and NC contacts do not have electricity going through them at the same time.  Therefore it is not clear what Applicant is attempting to claim.  Claims 2-6 and 10-11 do not cure the deficiencies of claim 1 and are rejected for similar reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over De La Bardonnie (WO2018/087353; using US APP 2019/0341931 for translation), and further in view of Li (9,497,054) and further in view of Cox (3,947,664).

Regarding claim 1, De La Bardonnie discloses a multiplexer switching device comprising 
a first data network comprising a plurality of normally open (NO) contacts; and (See De La Bardonnie fig. 2, para. 53; first data network is right side of device with P’1-P’n (e.g. normally open contacts); it’s a data network in that the position of the contacts are used to convey data across an interconnection of devices; see also para. 2 joystick used for steering aircraft etc.)
	a second data network comprising a plurality of normally closed (NC) contacts; wherein (See De La Bardonnie fig. 2, para. 53; second data network is left side of device with P1-Pn (e.g. normally closed contacts); it’s a data network in that the position of the contacts are used to convey data across an interconnection of devices; see also para. 2 joystick used for steering aircraft etc.)
said first data network is connected to said second data network via a common voltage link. (See De La Bardonnie fig. 2; element 3; Vcc (e.g. common voltage link) which connects the two networks together when the normally open contact is closed; see also para. 56)
	each of said NO contacts is electrically connected to a respective one of said NC
contacts; (See De La Bardonnie fig. 2; P1 (NC) is connected to P1’ (NO); see also 112 rejection above)
	each of the individual NC and NO contacts is connected to and paired with a resistor R, wherein said resistors have values that are selected so that equivalent impedance is specific to each configuration case of contact activations, and(See De La Bardonnie fig. 2; R1-Rn; R’2-R’n+1; para. 50; table with different resistor values changing impedance specific to each contact activation; para. 46; activated switch equation using resistors)
	said multiplexer switching device is mountable in a side stick for a helicopter. (See De La Bardonnie para. 32; joystick of helicopter (e.g. side stick))
De La Bardonnie does not explicitly disclose wherein the voltage is DC.  However, Li does disclose wherein the voltage is DC.  (See Li col. 20, lines 14-15; Vcc is DC power voltage)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of De La Bardonnie to include the teaching of wherein the voltage is DC of Li with the motivation being to allow operation of the voltage common collector which utilizes DC voltage and further using known methods (DC voltage) which yields predictable results (Vcc power signal usage) and further it is obvious to try (in that in the closed set of disclosed possibilities one could use DC voltage or low frequency AC voltage; either way there are no unexpected results).
De La Bardonnie disclose wherein both the first and second data networks have a Vcc.  (See De La Bardonnie fig. 2)  De La Bardonnie in view of Li do not explicitly disclose wherein all terminal marked Vcc have a common DC voltage applied.  However, Cox does disclose wherein all terminal marked Vcc have a common DC voltage applied.  (See Cox col. 5, lines 62-65)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of De La Bardonnie in view of Li to include the teaching of wherein all terminal marked Vcc have a common DC voltage applied of Cox with the motivation being to simplify design and further to allow for a more compact circuit and further to save money on components.

	Regarding claim 2, De La Bardonnie in view of Li in view of Cox discloses the device of claim 1, wherein said first data network comprises four NO contacts.  (See De La Bardonnie fig. 2, para. 53; first data network is right side of device with P’1-P’n (e.g. at least four normally open contacts))

	Regarding claim 3, De La Bardonnie in view of Li discloses the device of claim 1, wherein said second data network comprises four NC contacts. (See De La Bardonnie fig. 2, para. 53; second data network is left side of device with P1-Pn (e.g. at least four normally closed contacts))

	Regarding claim 10, De La Bardonnie in view of Li discloses the device of claim 1, further comprising a power supply (X1) configured to provide a current to the first and second data networks through said common voltage link. (See De La Bardonnie fig. 2; element 3; Vcc (e.g. common voltage link) which connects the two networks together when the normally open contact is closed; see also para. 56; element 3 can supply both left and right sides; para. 51; power supply)
De La Bardonnie does not explicitly disclose wherein the voltage is DC.  However, Li does disclose wherein the voltage is DC.  (See Li col. 20, lines 14-15; Vcc is DC power voltage)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of De La Bardonnie to include the teaching of wherein the voltage is DC of Li with the motivation being to allow operation of the voltage common collector which utilizes DC voltage and further using known methods (DC voltage) which yields predictable results (Vcc power signal usage) and further it is obvious to try (in that in the closed set of disclosed possibilities one could use DC voltage or low frequency AC voltage; either way there are no unexpected results).


Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over De La Bardonnie (WO2018/087353; using US APP 2019/0341931 for translation), and further in view of Li (9,497,054) and further in view of Cox (3,947,664) and further in view of Osborn (5,225,831).


Regarding claim 4, De La Bardonnie in view of Li in view of Cox discloses the device of claim 1.   De La Bardonnie in view of Li in view of Cox do not explicitly disclose wherein said switching device is a four-direction switching device.  However, Osborn does disclose wherein said switching device is a four-direction switching device.  (See Osborn fig. 2; col. 5, lines 1-6, lines 62-65; X axis (two directions) and Y axis (two directions) total four directions)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of De La Bardonnie in view of Li in view of Cox to include the teaching of wherein said switching device is a four-direction switching device of Osborn with the motivation being to allow for more control and further to allow for operation of flight systems and/or joystick operation which requires movement in the 3rd dimension and further to allow for integrated control of multiple axis which may simplify controls and make it easier for the end user.

	Regarding claim 5, De La Bardonnie in view of Li in view of Cox discloses the device of claim 4, wherein each of said four directions of said four- direction device comprises one NO contact and one NC contact.  (See Osborn fig. 2; col. 5, lines 1-6, lines 62-65; X axis (two directions) and Y axis (two directions) total four directions; element 18, 20, 22, 24 (each which are NO or NC)) The motivation being to allow for more control and further to allow for operation of flight systems and/or joystick operation which requires movement in the 3rd dimension and further to allow for integrated control of multiple axis which may simplify controls and make it easier for the end user and further to allow for accurate detection of movement.

	Regarding claim 6, De La Bardonnie in view of Li in view of Cox discloses the device of claim 4, wherein each of said four directions of said four- direction device is connected to said common DV voltage link by three wires. (See Osborn fig. 2; col. 5, lines 1-6, lines 62-65; X axis (two directions) and Y axis (two directions) total four directions; element 18, 20, 22, 24 (each which are NO or NC); elements 18, 20, 22, 24 each are connected via 3 connections (e.g. wires)) The motivation being to allow for more control and further to allow for operation of flight systems and/or joystick operation which requires movement in the 3rd dimension and further to allow for integrated control of multiple axis which may simplify controls and make it easier for the end user and further to allow for accurate detection of movement and further to allow for compact design.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over De La Bardonnie (WO2018/087353; using US APP 2019/0341931 for translation), and further in view of Li (9,497,054) and further in view of Cox (3,947,664).

	Regarding claim 11, De La Bardonnie in view of Li  in view of Cox discloses a side stick for a helicopter comprising: (See De La Bardonnie para. 32; joystick of helicopter (e.g. side stick))
the device of claim 1. (See Claim 1 rejection above)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461